         Case 1:21-mj-00436-GMH Document 20 Filed 06/24/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

 v.                                                    Case No. 21-mj-436
                                                       Chief Judge Beryl A. Howell
 SEAN MICHAEL MCHUGH,

                Defendant.


                   APPLICATION FOR ACCESS TO VIDEO EXHIBITS

       Pursuant to Local Criminal Rule 57.6 and Standing Order No. 21-28 (BAH), applicants

Cable News Network, Inc., American Broadcasting Companies, Inc. d/b/a ABC News, The

Associated Press, Buzzfeed, Inc. d/b/a BuzzFeed News, CBS Broadcasting Inc. o/b/o CBS News,

Dow Jones & Company, Inc., publisher of The Wall Street Journal, The E.W. Scripps Company,

Gannett Co., Inc., Gray Media Group, Inc., Los Angeles Times Communications LLC, publisher

of The Los Angeles Times, National Public Radio, Inc., NBCUniversal Media, LLC d/b/a NBC

News, The New York Times Company, Pro Publica, Inc., Tegna, Inc., and WP Company LLC,

d/b/a The Washington Post (together, the “Press Coalition”) respectfully seek access, under the

First Amendment and common law, to certain video recordings that have been submitted to the

Court in this matter. In support of this application the Press Coalition states as follows:

       1.      On May 14, 2021, in response to a motion filed by the Press Coalition, Your

Honor issued Standing Order No. 21-28 (the “Standing Order”). The Standing Order recognizes

“[t]he significant public and media interest in the numerous criminal cases arising from the

January 6, 2021 violent breach of the United States Capitol (the ‘Capitol Cases’), for which the

parties are routinely submitting video exhibits to the Court for use in pretrial proceedings.” See

Standing Order at 2.
         Case 1:21-mj-00436-GMH Document 20 Filed 06/24/21 Page 2 of 5




       2.      To accommodate this interest, the Standing Order provides that “[m]embers of the

media seeking access to video exhibits submitted to the Court in Capitol Cases may file an

application . . . to the presiding judge in the case, or if no judge has been assigned, to the Chief

Judge, for determination, and the judge may seek the position of the parties.” See id. at 5.

       3.      The Standing Order further provides that “[u]pon grant of such media application,

the government shall make the video exhibit[s] available to any member of the media with

necessary access credentials provided by the government, unless the order otherwise limits

access.” See id. at 5-6. Specifically, the Standing Order states that “[m]embers of the media

provided access to video exhibits in a particular case pursuant to such order may view those

exhibits” by way of an electronic “‘drop box’” into which the government has agreed to place

videos subject to access orders in the Capitol Cases. See id. at 6.

       4.      This action is one of the Capitol Cases. Defendant Sean Michael McHugh “is

charged with six felonies and two misdemeanors,” and the Government alleges that he “openly

deployed dangerous weapons while assaulting, resisting, or impeding law enforcement officers

who were engaged in their duties, and he conducted these assaults in full view of many officers,

fellow rioters, and cameras.” Gov’t Resp. in Opp. to Def.’s Mot to Review Magistrate Judge’s

Detention Decision at 15, Dkt. 16.

       5.      On June 23, 2021, the Government filed a Notice of Filing of Exhibits stating

that, on June 21, 2021, it had “provided to the Court and defense counsel” twelve video clips (the

“Video Exhibits”) that “relat[ed] to Defendant’s Motion to Review Magistrate Judge’s Detention

Decision (ECF No. 15), Government’s Response in Opposition to Defendant’s Motion to Review

Magistrate Judge’s Detention Decision (ECF No. 16), and Defendant’s Reply to Opposition

(ECF No. 17).” Gov’t Notice of Filing of Exhibits Pursuant to Local Crim. R. 49 at 1, Dkt. 18.



                                                  2
         Case 1:21-mj-00436-GMH Document 20 Filed 06/24/21 Page 3 of 5




       6.      The Government stated that “[i]f the Court accepts these [Video Exhibits] into

evidence on June 25, 2021, the United States takes the position that the entered exhibits should

be promptly released to the public.” Id. at 3. Even if they are not admitted into evidence,

however, the Video Exhibits are plainly “intended to influence the court” in its decision-making,

and as a result they already are judicial records subject to a “strong presumption in favor of

public access.” Leopold v. United States, 964 F.3d 1121, 1127-28 (D.C. Cir. 2020) (Garland, J.).

       7.      Neither the Government nor the Defendant could possibly rebut the presumption

of access under the applicable test set out in United States v. Hubbard, 650 F.2d 293, 317-21

(D.C. Cir. 1980). See, e.g., United States v. Jackson, 2021 U.S. Dist. LEXIS 49841 (D.D.C.

Mar. 17, 2021) (Howell, C.J.) (granting access to video exhibits in one of the Capitol Cases).

       8.      Because the Video Exhibits are judicial records subject to an unrebutted

presumption of public access, the Court should grant this Application and direct the Government

to release the Video Exhibits to the Press Coalition via electronic “drop box” within 72 hours.

To expedite that release, the Court should further instruct the Government to provide

undersigned counsel with the “necessary access credentials” referenced in the Standing Order.

       9.      The Standing Order provides that “[n]o recording, copying, downloading,

retransmitting or further broadcasting of video exhibits in a particular case is permitted, unless

such permission is granted by the presiding judge.” See Standing Order at 6. The Press

Coalition therefore requests that the Court grant permission to record, copy, download,

retransmit, and otherwise further publish these Video Exhibits.1




1
 The Press Coalition makes this request without conceding that the Standing Order complies
with the First Amendment or common law, and expressly reserving the right to challenge this
and other portions of the Standing Order in this and other Capitol Cases.

                                                  3
         Case 1:21-mj-00436-GMH Document 20 Filed 06/24/21 Page 4 of 5




                                        CONCLUSION

       For the foregoing reasons, the Press Coalition respectfully requests that the Court order

the Government to release the Video Exhibits, without restriction, within 72 hours.

        Dated: June 24, 2021              Respectfully submitted,

                                          BALLARD SPAHR LLP

                                          /s/ Charles D. Tobin
                                          Charles D. Tobin (#455593)
                                          Maxwell S. Mishkin (#1031356)
                                          Lauren Russell (#1697195)
                                          1909 K Street, NW, 12th Floor
                                          Washington, DC 20006
                                          Tel: (202) 661-2200 | Fax: (202) 661-2299
                                          tobinc@ballardspahr.com
                                          mishkinm@ballardspahr.com
                                          russelll@ballarspahr.com

                                          Counsel for the Press Coalition




                                                4
         Case 1:21-mj-00436-GMH Document 20 Filed 06/24/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 24, 2021, I caused true and correct copies of the foregoing to

be served via electronic mail and U.S. Mail on the following:

              Maria Jacob
              Office of the Federal Public Defender
              625 Indiana Ave NW
              Washington, DC 20004
              maria_jacob@fd.org

              Counsel for Defendant Sean Michael McHugh


              Jacob J. Strain
              Assistant United States Attorney
              U.S. Attorney’s Office for the District of Columbia
              555 4th Street NW
              Washington, DC 20530
              jacob.strain@usdoj.gov

              Counsel for the United States of America


                                             /s/ Charles D. Tobin
                                             Charles D. Tobin (#455593)




                                                5
